Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19         PageID.3240     Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ERIC OGILVIE,

      Petitioner,                                     Case No. 2:16-cv-11013
                                                      Hon. Matthew F. Leitman
vs.

LORI GIDLEY,

      Respondent.


                    Petitioner’s Supplemental Brief in Support of
                          Petition for Writ of Habeas Corpus

      I.     Introduction

      Petitioner, Eric Ogilvie, submits this supplemental brief in response to

Respondent’s Supplemental Brief filed with the Court on April 15, 2019.

      The State conceded that (1) the state court violated Mr. Ogilvie’s

constitutional right to the assistance of counsel in his direct appeal of right; (2) Mr.

Ogilvie is entitled to a new appeal in the state court with the assistance of counsel,

and therefore, this Court should order the State to grant him a new appeal with

counsel; and (3) this Court must decide all of Mr. Ogilvie’s claims at once, before it

orders the State to grant a new appeal. (See State’s Supplemental Brief)

      For the reasons stated in this brief, and in Mr. Ogilvie’s habeas petition and

supporting briefs, Mr. Ogilvie agrees with the State’s concessions as described

                                           1
Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19           PageID.3241     Page 2 of 7




above. This Court should consider and decide all the issues raised in Mr. Ogilvie’s

petition for writ of habeas corpus, including the serious errors that occurred at Mr.

Ogilvie’s trial that deprived him of a fair trial, before it orders the State to grant him

a new appeal with counsel.

      II.    Undisputed denial of counsel on appeal

      Mr. Ogilvie agrees with the State’s concession that he was denied his right to

the assistance of counsel in his direct appeal of right where Mr. Ogilvie requested

appellate counsel and counsel was never appointed. 1

      Mr. Ogilvie also agrees with the State that the remedy for the denial of

appellate counsel is an order by this Court requiring the State to grant him a new

appeal with the assistance of counsel. However, for the reasons stated below, and

in the State’s Supplemental Brief, this Court should also consider the remaining



1
  In its supplemental brief, the State contends that the trial court’s promise of new
appellate counsel in Judge Kenny’s letter of February 10, 2012, and the fact that new
appellate counsel was never appointed, was not, by itself, a constitutional violation.
Rather, the State believes Mr. Ogilvie was “comfortable” proceeding pro se, and that
the violation occurred when one of Mr. Ogilvie’s other post-conviction requests for
appellate counsel was ignored by the trial court. However, the state court record is
clear that Mr. Ogilvie, a state prisoner, was forced to proceed in pro per in the Court
of Appeals against his own wishes, after the chief judge in the state trial court
promised new appellate counsel would be appointed for Mr. Ogilvie, (See letter from
Judge Kenny, February 10, 2012, attached as Exhibit C to habeas petition), and
despite several letters to the trial court and court of appeals requesting substitute
counsel (See detailed discussion of Mr. Ogilvie’s persistent requests for assistance
of counsel in Section 5 of the Statement of Facts in the habeas petition), appellate
counsel was never appointed.
                                            2
Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19          PageID.3242     Page 3 of 7




issues in Mr. Ogilvie’s habeas petition that will result in this Court ordering the state

to provide a new trial.

       III.   The Court should consider all the issues raised by petitioner,
              including the serious errors that occurred at petitioner’s trial that
              deprived him of a fair trial, before it grants a new appeal with
              counsel.

       Mr. Ogilvie agrees with the State’s concession that this Court must decide all

of Mr. Ogilvie’s claims at once, before it orders the State to grant Mr. Ogilvie a new

appeal. (See State’s Supplemental Brief, pp. 6-8) The State’s concession is also

supported by a Sixth Circuit holding in Whiting v Burt, 395 F. 3d 602, 620 (6th Cir.

2005) (See discussion of case in State’s Supplemental Brief)

       In his habeas petition, Mr. Ogilvie raised serious errors that occurred at his

trial that deprived him of a new trial. The most serious issue at trial involves

erroneous jury instructions that instructed the jury on self-defense with an element

of deadly force and on the petitioner’s duty to retreat, where it was undisputed that

there was no use of deadly force by the petitioner and no duty to retreat. This issue

went to the heart of the case at trial. 2




2
  The Court has previously expressed an interest in this issue when it requested that
the parties be prepared to address at a hearing in the district court why the jury
instructions were erroneous and inadequate.




                                            3
Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19         PageID.3243    Page 4 of 7




      The erroneous jury instructions claim is also tied to the claim of ineffective

assistance of counsel where counsel erroneously requested the jury instructions on

self-defense with an element of deadly force, and failed to request instructions for

non-deadly force. In a post-conviction evidentiary hearing, trial counsel testified

that he had no strategic reason for requesting the deadly force instruction. (See

November 18, 2011, Evidentiary Hearing Transcript, p. 24)

      Aided by the erroneous jury instruction, the prosecution engaged in

misconduct during closing and rebuttal arguments by making misstatements of

Michigan’s self-defense law, mischaracterizing evidence of Mr. Ogilvie pointing a

gun as deadly force, and wrongfully suggesting that he had a duty to retreat.

     The other constitutional violations raised in Mr. Ogilvie’s habeas petition

involve evidence of 911 call recordings containing admissible statements that

contradicted the complainant’s testimony and were fundamental to Mr. Ogilvie’s

self-defense theory. As a whole, these recordings contained statements, including a

statement from a witness that did not testify at trial (Amy Ogilvie), that contradicted

witness testimony and showed that Mr. Ogilvie faced a real threat from his neighbor,

who appeared to the witnesses who called the police to be going for a gun, and

showed that his actions in self-defense were reasonable.

     Simply going through a new appeal with counsel will not cure the severe errors

that occurred at Mr. Ogilvie’s trial. If the Court simply grants a new appeal without


                                          4
Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19          PageID.3244     Page 5 of 7




considering the other issues raised in the habeas petition, Mr. Ogilvie would

completely lose the opportunity for a federal court to decide his federal issues, as he

is no longer on parole and will not be eligible to file another habeas petition in the

district court if the state unreasonably denies relief for a third time. If the Court

decides Mr. Ogilvie was denied a fair trial, it will result in this Court ordering the

state to grant him a new trial and the issue of denial of appellate counsel will be

moot.

        This Court should consider all the meritorious issues raised in Mr. Ogilvie’s

habeas petition, and grant him a writ of habeas corpus ordering a new trial.

        IV.   Relief Requested

        For the aforementioned reasons, and the reasons stated in petitioner’s habeas

petition and other supporting briefs, petitioner respectfully urges the Court to (1)

consider all the issues raised in petitioner’s habeas petition, including the issues that

would result in this Court ordering the State to provide a new trial, before it orders

the State to provide a new appeal with counsel; (2) reset the hearing in this case to

allow the parties to address the questions raised by the Court concerning claims made

in petitioner’s habeas petition, and (3) grant such other further and different relief as

the court may deem just and proper under the circumstances.




                                           5
Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19   PageID.3245     Page 6 of 7




                                          Respectfully submitted:

                                             /s/ Jennifer J. Qonja
                                          Jennifer J. Qonja (P79156)
                                          Suzan Gabbara (P76633)
                                          Attorneys for Petitioner
                                          Eaman & Gabbara, PLLC
                                          1441 E. Maple Rd, Ste 304
                                          Troy, MI 48083
                                          (248) 633-2244
                                          qonja@eamanlaw.com

Dated: May 13, 2018




                                      6
Case 2:16-cv-11013-MFL-SDD ECF No. 13 filed 05/13/19     PageID.3246     Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 13, 2019, I electronically filed the above

documents with the Clerk of the Court using the ECF System, which will provide

electronic copies to the following:

                          Linus Banghart-Linn
                          Assistant Attorney General


                                            Respectfully submitted:

                                               /s/ Jennifer J. Qonja
                                            Jennifer J. Qonja (P79156)
                                            Suzan Gabbara (P76633)
                                            Attorneys for Petitioner
                                            Eaman & Gabbara, PLLC
                                            1441 E. Maple Rd, Ste 304
                                            Troy, MI 48083
                                            (248) 633-2244
                                            qonja@eamanlaw.com




                                        7
